DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 12/22/2020. Claims 1-15 are pending in the Application with Claim 1 being independent.  
Continuity/Priority Information
The present Application 17131026, filed 12/22/2020 is a continuation of 16291308, filed 03/04/2019, now U.S. Patent No.10,910,066 which claims foreign priority to JAPAN  2018-174146, filed 09/18/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the limitation “wherein the controller is configured to control the plurality of memory cells to store the n-bit data by correlating the n-bit data with 2n threshold voltage regions that are defined in ascending order of voltage, the 2n threshold voltage regions being first to 2n-th threshold voltage regions” is indefinite. It is unclear how one can store n-bit data in memory cells by correlating the data with   threshold voltage regions. It is well known in the art that one normally applies a threshold voltage to the memory cells for storing/writing data in the memory. There is no enough support in the specification for the correlation limitation. The “ascending order of voltage is indefinite” because, the specification merely describes “Namely, the "SO" to "S15" levels are 16 threshold voltage regions defined in ascending order of threshold voltage”. Amend the limitation to recite “wherein the controller is configured to control the plurality of memory cells to store the n-bit data by applying threshold voltages that are defined in ascending order of threshold voltages”.
The limitation “the 2n threshold voltage regions being first to 2n-th threshold voltage regions” is indefinite. Normally. a region consists of many threshold voltages, i.e. 1-16, thus the numerical sequence is unclear.
 The limitation “the controller is configured to control the semiconductor memory device to perform a first read operation corresponding to first to fourth read levels to optimize first to fourth read voltages corresponding to the first to fourth read levels”.    
The limitation “the first read level is between the first threshold voltage region and the second threshold voltage region, and the second read level is between the (2n-1)-th threshold voltage region and the 2n-th threshold voltage region” is indefinite because it is unclear how one is able to ascertain the position of the first and second read level with respect to the threshold voltage region.. 
The limitation “first to fourth read levels to optimize first to fourth read voltages corresponding to the first to fourth read levels” is indefinite, because it is unclear how one distinguishes between read voltage and read level. There is no enough description in the specification for the difference of read values. 
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recite an abstract idea, under Step 2A Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, according to the limitations,  

the controller is configured to determine the first to fourth read voltages based on a result of the first read operation, and determine fifth to (2n-1) read voltage based on the determined first to fourth read voltages, the fifth to (2n-1) read voltage corresponding to fifth to (2n- 1) read levels, 
the first read level is between the first threshold voltage region and the second threshold voltage region, and the 
second read level is between the (2n-1)-th threshold voltage region and the 2n-th threshold voltage region.   
For example, the above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “controller”. That is, other than reciting “by the controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the controller” to perform the above limitations, in the context of these Claims encompasses the user performing the limitations in the mind. 
For example, but for the “by the controller performing operations” i.e. to control the semiconductor memory device to perform read operations, in the context of this claim encompasses the user thinking without the recitation of a specific device for performing a function, using generic computer, such as to controller to perform a read operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer, i.e. a “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. In this case, there is no specific device recited in the Claim or described in the specification to perform the method steps. 
This judicial exception is not integrated into a practical application, under Step 2A Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular,  the claim recites additional elements using a controller to perform operations, e.g. the controller is configured to determine the first to fourth read voltages based on a result of the first read operation, and determine fifth to (2n-1) read voltage based on the determined first to fourth read voltages, the fifth to (2n-1) read voltage corresponding to fifth to (2n- 1) read levels. 
The controller, in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere software instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller, to perform a process amounts to no more than mere instructions to apply the exception using a generic computer component that cannot provide an inventive concept. The claim is not patent eligible.

 Dependent Claims 2-15 recite no additional limitation that would amount to significantly more than the abstract idea defined in its respective independent claims. The claimed invention does not include significantly more than the judicial exception because applying software instructions to controller for executing instructions to perform operations i.e.  read operations, do not satisfy the requirements of subject matter eligibility under 35 USC 101.
Accordingly, for the reasons provided above, claims 1-15 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.    

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
  Yoon et al. (U.S. Patent No.  9,147,483) A read voltage that varies according to the shift of threshold voltage distributions will now be described with reference to FIGS. 1A, 1B, and 2. FIGS. 1A and 1B are diagrams illustrating voltage states of an MLC, and FIG. 2 is a diagram illustrating the shift of threshold voltage distributions. 
FIG. 1A is a diagram illustrating an ideal case of voltages states f0 through f3 of an MLC of a multi-bit memory device. Referring to FIG. 1A, a voltage of a 2-bit MLC into which data is programmed may be any one of four voltages states f0 through f3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 18, 2022
Non-Final Rejection 20220317
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov